           Case 1:10-cv-00483-RCL Document 75 Filed 04/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
----------------------------------------------------------------------- X
CHAIM KAPLAN, et al.,

                                   Plaintiffs,                              Civil Action No:
                                                                            10-cv-483 (RCL)
                           -against-
CENTRAL BANK OF THE ISLAMIC REPUBLIC OF
IRAN, et al.,
                                   Defendants.

----------------------------------------------------------------------- X

               SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
        PLAINTIFFS’ PENDING UNOPPOSED MOTION TO TRANSFER VENUE

        Plaintiffs respectfully submit this memorandum to advise the Court of a new develop-

ment which further supports their pending unopposed motion to sever their claims against Bank

Saderat PLC (“BSPLC”) and transfer those claims to the Eastern District of New York. (DE 72).

        As plaintiffs previously informed the Court, on December 31, 2018, they filed a parallel

ATA suit in the EDNY against BSPLC and Bank Saderat Iran (“BSI”), to serve as a “protective

action,” given the looming statute of limitations and the possibility that this Court could elect to

dismiss this action for improper venue, rather than transfer it to the EDNY. See DE 73 at n.4.

        On March 26, 2019, the EDNY Clerk attempted to serve BSPLC and BSI with process in

plaintiffs’ protective action, by Federal Express. See Kumer v. BSI, 18-cv-7456 (EDNY), DE 9,

docket entry 3/26/2019. On March 28, 2019, both BSPLC and BSI refused to accept the Fedex

service packages at their London and Paris branches. See Exhibits A-B.

        Thus, BSPLC is evading service of process in plaintiffs’ protective action. Plaintiffs will

now be forced to waste time and money finding an alternative way to serve BSPLC.




                                                         1
           Case 1:10-cv-00483-RCL Document 75 Filed 04/16/19 Page 2 of 2



         BSPLC should not be permitted to toy with the U.S. federal courts or with the plaintiffs.

BSPLC was served with process in this case many years ago. As the Court is aware, the plaintiffs

herein are U.S. citizens injured by rockets fired by Hezbollah in 2006. BSPLC’s liability arises

from the fact, confirmed by the U.S. government, that in the years before the attacks BSPLC

transferred at least $50 million to Hezbollah: “Between 2001 and 2006, Bank Saderat trans-

ferred $50 million from the Central Bank of Iran through Bank Saderat’s subsidiary in London

[i.e., BSPLC] to its branch in Beirut for the benefit of Hizballah fronts that support acts of vio-

lence.”1

         BSPLC has no defense to plaintiffs’ action other than evasion and delay. The Court is re-

spectfully requested to put an end to BSPLC’s tactics, and to grant plaintiffs’ motion forthwith.

                                                       Respectfully submitted,

                                                       THE BERKMAN LAW OFFICE, LLC
                                                       Counsel for the Plaintiffs

                                                       by:

                                                       Robert J. Tolchin
                                                       (D.C. Bar # NY0088)
                                                       111 Livingston Street, Suite 1928
                                                       Brooklyn, New York 11201
                                                       (718) 855-3627
                                                       rtolchin@berkmanlaw.com




1
    U.S. Treasury Fact Sheet, Treasury Strengthens Preventive Measures Against Iran, 11/6/2008.
Available at https://www.treasury.gov/press-center/press-releases/Pages/hp1258.aspx

                                                  2
